Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
19, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 19, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00530-CV
____________
 
IN RE CYNTHIA NITZSCHE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On May 26, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In her petition, relator
sought to have this court compel the Honorable Martha Hill-Jamison, presiding
judge of the 164th District Court in Harris County, to set aside the portions
of her order signed May 4, 2005, requiring execution of a medical release and
imposing sanctions.  
Relator has not established that she is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed July 19, 2005.
Panel consists of
Justices Yates, Anderson and Hudson.